' Mr. Jtjstice HebNÁNdez,
after stating the foregoing facts;, delivered the opinion of the court:.
No appeal lies from the order made by the District Court of San Juan on the 8th of July last, passing upon the complaint presented by DamiaMa Huertas against the proceedings had before the municipal judge of Bio Piedras, since said order decides nothin^with respect to such property rights as may he held by the appellant over the estate in question, and, therefore, it cannot be classified as final for the pu'rposes of said appeal.
The present appeal is dismissed, with costs against the appellant. The record of the District Court of San Juan is. ordered to be returned, together with a certified copy of this-decision.
Justices Figueras, Sulzbacher and MacLeary concurred.
Mr. Chief Justice Quinones did not sit at the hearing of this case.